DETAILED ACTION
Claim Objections
Claim 7 is objected to because of the following informalities:  in line 6-7, “two loop; channels” should be “two loop channels”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “abracelet” should be “a bracelet”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “a sprue coupled having ends” should be “a sprue having ends”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “acre” should be “are”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims, a loop channel is misdescriptive.  The specification defines the loop channel as element 112.  The element is defined and shown as a loop opening in the drawings and in the specification.  A suggestion would be to change “channel” to –opening-- to correct the problem.

    PNG
    media_image1.png
    614
    652
    media_image1.png
    Greyscale

	In line 5 of claim 1, the limitation “a loop channel on a rear face of the block configured to accommodate an entirety of the horizontal loop” is misdescriptive.  The loop channel on the rear face of the block accommodates the entirety of a horizontal loop from an adjacent block.  
	In claim 7, line 9, it is misdescriptive to state that the two loops of an adjacent block extend through the two loop channels of each block.  The two loops, as disclosed, extend through the loop openings in an adjacent block.  They do not extend through each block.  Same problem exists in line 12 of the claim.
	Allowable Subject Matter
Claims 1 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 and 11-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. Regarding claims 1-6, the prior art fails to disclose an expandable ring structure comprising a plurality of coupled blocks. Wherein, each block comprises a horizontal loop extending from a front face of the block, a spring channel having a first opening located above a center of the horizontal loop, a loop opening on a rear face of the block configured to accommodate an entirety of a horizontal loop from an adjacent block, a second opening located above the loop channel forming an end of the spring channel, and a pin placed through a pin hole in a bottom of the block for retaining a second horizontal loop of an adjacent block within the loop channel.  Wherein, the pin prevents separation of the adjacent block from the block.  And, the pin limits translational movement between the block and the adjacent block between a minimum distance and a maximum distance.
Regarding claims 7-16, the prior art fail to disclose a link for forming an expandable ring structure.  The link has a first end and a second end and a plurality of coupled blocks.  Each block comprising a body, two loops oriented horizontally and extending from a front face of the body, two loop channels (openings) on a rear face of the body and two spring channels extending from the front face of the body to the rear face of the body.  Wherein, two loops of an adjacent block extend through the two loop channels of an adjacent block; and, a pin extending through a pin hole in a bottom surface of the body retains the two loops of the adjacent block within the two loop channels of an adjacent block; and two helical springs extending through the two spring channels of each block, wherein tension of the two helical springs retain the link in a collapsed configuration with each block in contact with one another.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677